 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDFredricksonMotor Express Corporation1andInternationalBrotherhood of Teamsters, 'Chauffeurs,Warehousemen andHelpers of America,Local 71, Petitioner.Case No. 11-RC-1100.July 9, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Jerold B. Sindler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of employees limited tothe Employer's Charlotte, North Carolina, terminal.The Employerasserts that only a unit coextensive with its entire transportationsystem is appropriate.In addition to the Charlotte terminal, the Employer operates 13terminals located elsewhere in North Carolina.The employees atthe various terminals receive the same wages and benefits. Employeesmay be permanently transferred among the various terminals if theEmployer can "work it out," and they may be transferred in theevent of illness or vacation.2Such factors, and others, seem to estab-lish that the systemwide unit proposed by the Employer could beappropriate'The question remains, however, whether, as the Em-ployer contends, those factors are so compelling as to require a findingthatonlysuch a systemwide unit is appropriate .4With respect to the Board's determination of units of employeesappropriate for collective bargaining, the Act, as amended in 1947,states in Section 9 (b) that:The Board shall decide in each case whether, in order to assureto employees the fullest freedom in exercising the rights guaran-tedd by this Act, the unit appropriate for the purposes of collective1The Employer's name appears as amended at the hearing.sHowever,the' record fails to show the actual transfers of specific Charlotte terminalemployees._8 See, for example,Southern Truck Line,107 NLRB 615;Brown Express, et al., 80NLRB 753.6 Shaver Transfer Company,119 NLRB 939; JocieMotor Lines,Inc.,112 NLRB 1201.121 NLRB, No. 12. FREDRICKSON MOTOR EXPRESS CORPORATION33bargaining shall be the employer unit, craft unit,plant unit, orsubdivision thereof :...[Emphasis supplied.]Thus, the amended Act specifically contains congressional imprima-tur for the Board's' practice of establishing, as appropriate for col-lective bargaining, groups of employees limited to an employer'ssingle plant or location. Indeed, the legislative history of the amendedAct shows that Congress was deeply concerned with the rights ofsuch smaller groups to forestall their engulfment by larger units ofemployees.' In amending the Act, the Congress left the Board withwide discretion to decide the appropriateness of single-plant units inparticular cases.'Congress went further; the legislative history ex-plicitly sets forth standards which are sufficient to establish the ap-propriateness of a single-plant unit, or, as in this case, of a unit limitedto a single terminal. In discussing the impact of Section 9 (c) (5) ofthe amended Act,' Senator Taft stated,Opponents of the bill have stated that it prevents the establish-ment of small operational units and effectively prevents organiza-tion of . . . businesses whose operations are widespread. It issufficient answer to say that the Board has evolved numeroustests to determine appropriate units, such as community of in-terest of employees involved, extent of common supervision, inter-change of employees, geographical considerations, etc., any oneof which may justify the finding of a small unit.Relating the, pertinent portions of the amended Act and its legisla-tive history to the facts of this case shows the presence here of morethan one of the factors enumerated by Senator Taft.The Employer'sCharlotte terminal is geographically separated from its other termi-nals.The employees included in the Petitioner's requested unit haveseparate immediate supervision.The 27 Charlotte terminal driversapparently do not even drive to the Employer's other terminals : 15of them drive only to premises located in Charlotte; 7 of them haveonly so-called "pedal-runs" from Charlotte to other Employer'spremises in neighboring towns; and the remaining 5 are assignedeither to routes within Charlotte or to the "pedal-runs" to neighboringtowns.Moreover, there is no evidence that the Employer's Charlotteterminal lacks autonomy in conducting its day-to-day operations.The interchange of employees among the Employer's various termi-5 H. Rept. 245,80th Cong.,1st Bess. 36-37 (1947).'H Rept. 245,80thCong.,1st sess 38(1947)."The Actstill leaves the new Boardwide discretion in setting up bargaining units."S.Rept.105, 180th Cong., 1st sess. 12(1947)."Our bill still leaves to the Board discretion to review all the facts in determin-ing the appropriate unit. .. .7 Section 9 (e) (5) provides that the Board"In determining whether a unit is appro-priate for the purposes(of collective bargaining]specified in subsection(b) the extent towhich the employees have organized shall not be controlling "487926-59-vol. 121 -34DECISIONS OF NATIONAL LABOR RELATIONS BOARDnalsappears to be occasional.'There is no bargaining history for anyof the Employer's employees, and no union seeks a broader unit thanthe one requested by the Petitioner. In all of these circumstances, wefind that the unit sought by the Petitioner, limited to employees at theEmployer's Charlotte terminal, is also appropriate for collectivebargaining.9Contentions such as the Employer's have been advanced from thevery inception of the National Labor Relations,. Act with respect tosingle terminals of common carriers operating transportation systemsconsisting of several terminals.The Board has, however, rejectedthe argument since 1936.10There is no basis in the statute, as initiallyenacted or as amended, or in the Board and court decisions interpreting-the-statute, for considering common carriers differently from otheremployers with regard to unit issues. Inasmuch as the Employerhas advanced no convincing reason for departing from the establishedlaw in this regard, we shall direct an election in the appropriate unitrequested herein by the Petitioner..The parties also dispute the unit placement of the following jobclassifications :Watchman:He checkssealson trucks entering and leaving theCharlotte terminal, punches time clocks, carries a pistol, and reportsunauthorized personnel on the Employer's property.We find thewatchman is a guard and, accordingly, we exclude him .from theunit."Mechanics, service employees, tire man, parts room man:Theemployees performing these jobs have skills and interests differentfrom those of the drivers and warehousemen included in the unitsought by the Petitioner; we therefore exclude them from the unit.12Billing; rating; manifest; 0, S & D; interchange; payroll andgeneral office clerks; and cashier:The employees in these jobs per-form various types of office work.As the Petitioner objects to theirinclusion in the unit, we followour usualpractice and exclude themfrom the unit as office clerks 13Route supervisors and dock foremen:These individuals have noauthority to hire, fire, or discipline employees, and they engage inphysical work during a large portion of their worktime.On the otherhand, they direct and assign work to drivers and warehousemen andhave the authority to correct the manner in which employees handlefreight.The Employer expects drivers to take directionsfrom routee SeeBonded Freightways,Inc.,103 NLRB 407, footnote 4.9Shaver Transfer Company(Huckabee Transport Corp., Case No. 11-RC-1001),119NLRB 939.10 SeeMotor Transport Company,2NLRB 492,,497-498;JooleMotorLines, Inc.,supra; Shaver Transfer Company, supra.11Walterboro Manufacturing Corporation,106 NLRB 1383.v Chemical Express,117 NLRB 29,30-31.13 Interstate Supply Company,117 NLRB 1062, 1064. FREDRICKSON MOTOR EXPRESS CORPORATION35supervisors, and the Employer expects loading employees to follow thedock foremen's suggestions.Any employees refusing to follow suchdirections or suggestions would not be "wanted" by the Employer.We believe that such facts, and the record generally, establish that theroute supervisors and dock foremen assign employees to work andresponsibly direct employees' activities.Accordingly, we exclude theroute supervisors and the dock foremen from the unit as supervisors.The record also contains information pertaining to job classificationsnot employed at the Employer's Charlotte terminal.We do not de-cide whether such categories belong in or out of the unit herein foundappropriate.We find that the following,employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All drivers, warehousemen and helpers, and checkers at the Em-ployer's Charlotte, North Carolina, terminal, excluding all other em-ployees, office clerical employees, administrative personnel, guards andwatchmen, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERJENKINS,dissenting :I find merit in the Employer's contentions that a unit limited to asingle terminal is not appropriate for.purposes of collective bargain-ing.It is undisputed that the single terminal does not here corre-spond to any functional or administrative division of the Employer'soperations.As the Employer's operations are conducted on a system-wide basis, I would find that only a unit systemwide in scope is appro-priate.It is my considered view that the character of operations inthe motor carrier branch of the transportation industry makes itessential that any bargaining unit found appropriate follow the em-ployer''s functional or administrative structure.This conclusion isconsistent with the alternatives stated in Section 9 (b) of the-Act andwith Board decisions,-not only-in the transportation industry, but alsoin public utilities and in the retail industry.14There are, however, special considerations for following such arule of decision in the transportation industry.As a motor carrierlicensed by the Interstate Commerce Commission, the Employer isrequired by law to manage, control, and report its operations on asystemwide basis.Other ICC regulations impose similar workingconditions upon employees within the same occupational class, without14 Section 9 (b) lists "employer unit, craft unit,plant unit,or subdivision thereof."Considering the relation of a single terminal to,a multiterminal transportation system, thealternativesunder the statutoryscheme are between an "employer unit" and a "subdivi-sion thereof."See, e. g.,Chemical Express,et al.,117 NLRB29, 30;Brown Express,et al,80 NLRB 753, 754-755;Transcontinental Bus System,Inc.,119 NLRB 1840;Carolina Power and Light Company,119 NLRB 742,and cases cited therein at footnote 4;RobertHallClothes, Inc.,118 NLRB 1096, 1098. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARD,regard to geographical location, and permit a- carrier to interchange.employees who have been qualified pursuant to regulations anywhere.within the system. 'In the related field involving rail and air car-riers,Congress did not authorize the National Mediation Board to-subdivide, sectionalize, or fraction a craft or class of employees of thecarrier for purposes of collective bargaining.15One of the objectivesof the Railway Labor Act, which the National Mediation Boardadministers, was "to enable the Board to unify the craft"or class.16Considering the consequences of collective bargaining for "minute'regional units" based on geographical rather than functional consid-erations, Congress was "not persuaded that the unification process[through systemwide units] was not in the best interest of employeesand [air and rail] carriers." 11Under the Railway Labor Act, a"class" is agroup of "individuals ranked together as possessing com-mon characteristicsor ashaving the same, status." 18This concept of"class" is similar ,to. one applied by the NLRB for determining theappropriate composition of a unit based on the community of interestarisingfrom a distinctive occupation or function."The, purposesand meaning of collective bargainingare the sameunder the RailwayLabor and National Labor Relations Acts.20While I recognize thatthe NLRB has greater discretion than the National Mediation Boardin determining the scope of the appropriate bargaining unit, I wouldgive weight to the congressional determination that only a systemwideunit is appropriate in air and rail branches of the transportationindustry," by finding that the optimum appropriate unit in the motorcarrier branch of that industry is systemwide in scope.However, Iwould find that a unit which corresponds to some functional or admin-istrative division of a motor carrier's operation wouldalsoachievestability in bargaining relations.With respect -to those motor car-riers whose operations are conducted on a systemwide basis, I wouldfind that, absent special justification, only a unit systemwide in scopeis appropriate azAnd I would require, as the Board usually does,that, some specialreasonbe shown to justify a unit which does not15Matterof Representation of Employees of the New York CentralIRailroad Co.,,1De-terminations of Craft or Class of the National Mediation Board, 1935-1948,197 at 209-210 (1941),sustained inSwitchmen'sUnion of North America V.NationalMediationBoard, et al,135 F. 2d 785, 789-794(C. A., D. C., 1943),reversed on other grounds in320 U. S 297(1943).,16 135 F. 2d at 792.17135' F. 2d at796.Congress rejected amendments which would have permitted theNational Mediation Board to subdivide a "craft or class" into such "minute regional units"as yards and terminals or into larger divisional units.'135 F. 2d at 793.'19 See,e.g, Maas Brothers,Inc.,119 NLRB 568;Sears Roebuck and Co.,118 NLRB277, 279, and cases cited,footnote 3.'20N. L R. B. v. Jones&Laughlin Steel Corporation,301 U.S. 1, 41-46(1937) ;Orderof Railroad Telegraphers v. Railway Empress Agency,321 U.S. 342, 346 (1944).a For a discussion of congressional intent therein,seeSwitchmen's Union of NorthAmerica v National Mediation Board, atal., 135 F. 2d 785, 796.21Chemical Express, etal, 117 NLRB 29, 30;Brown Empress, etat., 80 NLRB 753, 754-755.. FREDRICKSON MOTOR EXPRESS CORPORATION37correspond to any functional or administrative division of theEmployer's operations 23In the present case, I see no justification for finding a unit limitedto one terminal to be appropriate.There is no assertion of singularitypertaining to the Charlotte terminal.There is no countervailing bar-gaining history to be disturbed by finding only a systemwide unit ap-propriate.a4There is no evidence that there is "separate control oflabor relations or management policies" 25 with reference to individualterminals within the system.There is no evidence to establish theCharlotteterminal as "a separate...operatingdivision which wouldbe entitled to separate representation for purposes of collective bar-gaining." 26There is, instead, a complete "absence of any other evi-dence which would establish the appropriateness of a unit" confinedto one terminal27While it is true, as the majority asserts, that "nounion seeks a broader unit,'-' I have never thought the Board dependentupon the petitioner's request in deciding whether that unit was toolimited or too broad to be found appropriate.Moreover, the Peti-tioner indicated its willingness to represent employees in the system-wide unit for which the Employer contends, if the Board found thatunit to be appropriate.Were the- Petitioner's showing of interestsufficient, the Board would probably direct an election in that unit2$In addition, in support of its unit finding, the majority assumes, as Icannot, that "no evidence" that a terminal "lacks autonomy in conduct-ing its day-to-day operations" suffices to establish such autonomy ofoperations as warrants separate representation.29Finally, I see no23 F. g,Safeway Trails,Inc,120 NLRB79;Groendyke Transport,Inc.,92 NLRB 1332,1333;Robert HallClothes,Iiie, supra;Maas Brothers,Inc.,119 NLRB568;CarolinaPower and Light Company,119 NLRB 742.24The absence of a bargaininghistory hasbeen notedin cases whichhave sustainedcontentionsthat only a systemwide unit was appropriate. eg, SouthernTruck Line,107NLRB 615, 616.See alsoTri-State Plastic Molding Company,120 NLRB 1450. Onthe otherhand,a bargaininghistory onless than a systemwide basis has not been dis-turbed.YellowTransit Company,92 NLRB 538,539;Transcontinental Bus System, Inc.,119 NLRB 1840. The effectupon patterns establishedthrough collectivebargaining seemto me to merit more considerationthan the fact that therehas been no bargaining history.25 The quotation is fromSafeway Trails,Inc.,120 NLRB79, and implies that failureof such proof was materialto the resulttherein, finding inappropriate a unit limited toone terminal.Proof of separate management of a division was material to a finding thatonly a divisionwide unit was appropriate inTranscontinentalBitsSystem,Inc., supra.20 Ibid.27 This requirement for affirmative evidenceof the proprietyof a separate unit is aquotation fromSafeway Trails,Inc., supraSee cases cited In footnote 23.m Saia Motor Freight Line,15-RC-1581 (issued August5,1957, notpublished), andsee emphasis placed upon the petitioner'swillingnessto accepta systemwide unit inAtlantic States Gas Company ofNew York, Inc.,85 NLRB 15, 17.I find no significantdistinction between aunit request by a petitionerand its indicated willingness to acceptan alternate unit if foundappropriateSuch willingness negates the reliance placed bythe majority on the assertion that "no union seeks a broader unit."291 recognizethat the Boardhas asserted as significant to an assumptionthat a ter-minalunit was separately operated the fact thatthere was no evidenceto the contrary.See the rationale inShaver TransferCompany,119 NLRB 939,on whichthe majorityrely and in which I dissented to finding appropriate a unit limited to a single terminal.The assertion was unnecessary,because there was evidenceof a limited autonomy ofoperationsfrom the recited fact that supervision, hiring, and dischargeof employees werethe responsibilityof the terminalmanager.Similar proofwas made inHarvey LumberSupply Co.,118 NLRB 737, 739, cited as authorityinShaver. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDgreater merit in any of the other factors recited in the majority deci-sion to support a finding that the Petitioner's requested unit is alsoappropriate.The Board has, consistently rejected as controlling ofthe scope of units composed'of an identifiable class of employees- withsimilar working conditions and distinctive functions such factors asgeographical separation, separate. immediate supervision, or the lackof employee interchange 10These factors are particularly not com-pelling in determinations in the transportation industry where thedistance between terminals has some impact on the employees' duties;employees synchronize their work with deliveries and pickups fromother terminals; and employees are usually subject to directions fromterminals other than that at which they are basedUnder these circumstances, I find no basis for finding appropriatea single terminal unit which does' not coincide with any administrativedivision of the Employers ' operations S1On the contrary, in my opin-ion, the functional and administrative interrelationship among theterminals,the centralized management and control of labor relationsat all terminals, and the similarity of skills and working conditions, inthe various terminals, require a finding here that the only appropriateunit is systemwide 12 . I would, therefore, dismiss the petition.80 SeeMaas Brothers, Inc.,119 NLRB 568; RobertHall Clothes, Inc.,118 NLRB 1096,1098;American Buslines, Inc., 79NLRB 329, 331 (1948). The emphasis placed uponBonded Freightways, Inc.,103 NLRB 407, by the majority, in an attempt to make materialthe relative lack of interchange here ignores the immateriality of interchangeas a'cri-terion for the propriety of either systemwide or multiplant units.The case can also bedistinguished on other grounds.31The facts in bothShaver Transfer Company, supra,andHarvey Lumber-&SupplyCo., supra,can be distinguished from those-. in.the present case.See footnote 30.JooseMotor Lines,112 NLRB 1201, 1202, the only other authority cited for the result inShaverwas inapposite.That case involvedthe questionof the proprietyof a unit of "allover-the-road drivers based" at a particular terminal.The decision recites (at 1202)that the record showed that such drivers included-all drivers engaged in that function.The unit there' found appropriate was in fact coextensive with the employer's operations."Chemical Express, et al.,117 NLRB 29, 30;Brown Express, et al.,80 NLRB 753,754-755.The Great Atlantic&Pacific Tea CompanyandMeat Cutters,Packinghouse Workers, and Food Handlers Union,Local No.657,AFL-CIO, affiliated with Amalgamated Meat Cutters &Butcher Workmen of North America,AFL-CIO,Petitioner.Case No. 1f-RC-?O4. July 9,1958SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision, Order, and Direction of Second Electionissued by the Board on March 25, 1958,1an electionby secret ballotwas conducted on April 24, 1958, under the direction and supervision1120 NLRB 204.-121 NLRB No. 10.